Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22339 RAMBUS INC. (Exact name of registrant as specified in its charter) Delaware 94-3112828 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4440 El Camino Real 94022 Los Altos, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)947-5000 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.001 ParValue The NASDAQ Stock Market LLC Preferred Share Purchase Rights (The NASDAQ Global Select Market) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesþNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the Registrant’s Common Stock held by non-affiliates of the Registrant as of June30, 2009 was approximately $1.2 billion based upon the closing price reported for such date on The NASDAQ Global Select Market. For purposes of this disclosure, shares of Common Stock held by officers and directors of the Registrant and persons that may be deemed to be affiliates under the Act have been excluded. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the Registrant’s Common Stock, $.001par value, was 115,648,517 as of January29, 2010. DOCUMENTS INCORPORATED BY REFERENCE Certain information is incorporated into PartIII of this report by reference to the Proxy Statement for the Registrant’s annual meeting of stockholders to be held on or about April29, 2010 to be filed with the Securities and Exchange Commission pursuant to Regulation14A not later than 120days after the end of the fiscal year covered by this Form10-K. TABLE OF CONTENTS Special Note Regarding Forward-Looking Statements 2 PART I. 3 Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 25 Item 3. Legal Proceedings 25 Item 4. Submission of Matters to a Vote of Security Holders 25 PART II. 25 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 26 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 44 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A. Controls and Procedures 46 Item 9B. Other Information 47 PART III 47 Item 10. Directors, Executive Officers and Corporate Governance 47 Item 11. ExecutiveCompensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 47 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accountant Fees and Services 47 PART IV 48 Item 15. Exhibits and Financial Statement Schedules 48 SIGNATURES 95 POWER OF ATTORNEY 95 INDEX TO EXHIBITS 96 EX-2.1 EX-10.13 EX-21.1 EX-23.1 EX-31.1 EX-31.2 EX-32.1 EX-32.2 Table of Contents SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K (“Annual Report”) contains forward-looking statements. These forward-looking statements include, without limitation, predictions regarding the following aspects of our future: • Outcome and effect of current and potential future intellectual property litigation; • Litigation expenses; • Resolution of the governmental agency matters involving us; • Protection of intellectual property; • Amounts owed under licensing agreements; • Terms of our licenses; • Indemnification and technical support obligations; • Success in the markets of our or our licensees’ products; • Sources of competition; • Operating results; • Research and development costs and improvements in technology; • Sources, amounts and concentration of revenue, including royalties; • Effects of changes in the economy and credit market on our industry and business; • Deterioration of financial health of commercial counterparties and their ability to meet their obligations to us; • Restructuring activities; • Growth in our business; • Product development; • Pricing policies of our licensees; • Success in renewing license agreements; • Engineering, marketing and general and administration expenses; • Contract revenue; • International licenses and operations, including our design facility in Bangalore, India; • Acquisitions, mergers or strategic transactions; • Issuances of our securities, which could involve restrictive covenants or be dilutive to our existing stockholders; • Effective tax rates; • Realization of deferred tax assets/release of deferred tax valuation allowance; 2 Table of Contents • Methods, estimates and judgments in accounting policies; • Adoption of new accounting pronouncements; • Ability to identify, attract, motivate and retain qualified personnel; • Trading price of our Common Stock; • Corporate governance; • Consequences of the lawsuits related to the stock option investigation; • The level and terms of our outstanding debt; • Internal control environment; • Interest and other income, net; and • Likelihood of paying dividends or repurchasing stock. You can identify these and other forward-looking statements by the use of words such as “may,” “future,” “shall,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under Item 1A, “Risk Factors.” All forward-looking statements included in this document are based on our assessment of information available to us at this time. We assume no obligation to update any forward-looking statements. PARTI Rambus,
